Citation Nr: 0730456	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a bilateral foot 
disorder and a right knee disability.  In June 2007, the 
veteran testified before the Board at a hearing that was held 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran asserts that he initially injured his right knee 
during a training exercise in which he had to repeatedly 
arise from a seated position on the firing range.  In June 
2007 testimony before the Board, he reported that he felt a 
"pop" in right knee after twisting, and stated that he had 
had trouble with his right knee since that time.  

The veteran's service medical records reflect that in early 
August 1962 he reported to sick call with complaints of 
having twisted his right knee while getting into position on 
the firing range.  Physical examination revealed good range 
of motion, with tenderness on extreme flexion and extension.  
There was additionally slight tenderness medially and in the 
popliteal fossa.  Stability was good.  The impression was 
right knee sprain.  He was assigned to light duty for five 
days.  At the end of August, the veteran again reported to 
sick call with complaints of right knee pain that had 
worsened after running.  Physical examination revealed slight 
pain medially, but was otherwise normal.  He was advised to 
wear an Ace bandage.  On follow up examination one week 
later, the veteran reported that his knee pain had persisted.  
He was instructed as to knee exercises.  One week later, the 
veteran was given a shot of hydrocortisone for pain.  The 
next complaint related to right knee pain is dated in 
September 1963, when the veteran underwent examination prior 
to his separation from service.  At that time, the veteran 
complained of experiencing occasional locking of his right 
knee.  It was noted that he had torn his cartilage 14 months 
ago.  He was referred for additional orthopedic consultation.  
On orthopedic consultation, the veteran complained of a 
giving way sensation in his right knee.  Physical examination 
revealed full range of motion of the right knee, with no 
effusion, swelling, or ligamentous laxity.  X-ray examination 
revealed possible osteochondritis dissecans.  No surgery was 
indicated.  The veteran was counseled regarding physical 
therapy.

There are no post-service clinical records demonstrating 
treatment for right knee pain of record.  However, in June 
2007 testimony before the Board, the veteran reported that he 
had undergone surgery on his right knee on two occasions 
since his separation from service.  Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claim for service connection for a right knee 
disability and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  As the record reflects that the 
veteran was treated for right knee problems in service, and 
he testified as to post-service treatment for his right knee, 
and no opinion has yet been rendered as to whether any 
current right knee disability is related to his in-service 
complaints, the Board finds that a remand for an examination 
and etiological opinion is necessary.  

With regard to the claim for service connection for a 
bilateral foot disorder, in June 2007 testimony before the 
Board, the veteran stated that for the past 20 years he had 
received private treatment, including cortisone shots, for a 
foot disorder diagnosed as plantar fasciitis.  Because VA is 
on notice that there are additional records that may be 
applicable to the veteran's claim for service connection for 
a bilateral foot disorder and because these records may be of 
use in deciding the claim, these records are relevant and 
should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
records pertaining to treatment for 
foot problems dated from the mid-1980s 
to the present, and for knee problems 
dated from 1963 to the present.  
Specific requests should be made for 
records pertaining to knee surgeries at 
the Little Company of Mary Hospital in 
Evergreen Park, Illinois, dated in 
approximately 1965, and at Saint 
Anthony's Hospital in St. Petersburg, 
Florida.  All attempts to secure these 
records must be documented in the 
claims folder.

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
etiology of any current right knee 
disability.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent probability 
or greater) that any current knee 
disability is related to the veteran's 
period of active service, including to 
the knee pain for which he was treated 
in service. 

3.  Then, readjudicate the claims on 
appeal.  If action remains adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
appropriate opportunity to respond.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

